Citation Nr: 1816041	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to the assignment of an effective date earlier than May 25, 2010 for a bilateral hearing loss disability and tinnitus.


REPRESENTATION

Veteran represented by:	Mark A. Durham, Sr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for a bilateral hearing loss disability and tinnitus, both with effective dates of May 25, 2010.  The Veteran disagreed with the assigned effective date, and perfected this appeal.

In January 2018, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

In December 2017, the Board remanded the issue of entitlement to a total disability rating based on individual unemployabilty for further development.  To date, this development has not been completed and the issue has not been certified back to the Board.  Thus, the issue is not currently in the Board's jurisdiction, and will be discussed no further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran filed a service-connection for left ear hearing loss in February 1978.  The RO denied that claim in February 1978.  The Veteran did not file an appeal or submit new and material evidence within a year; therefore the decision became final. 

2.  VA received a subsequent service-connection claim from the Veteran for a bilateral hearing loss disability and for tinnitus on May 25, 2010.

3.  No correspondence dated prior to February 1978, or from February 1978 to May 2010 can be construed as an informal or formal service-connection claim for hearing loss or tinnitus disabilities.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than May 25, 2010 for the grant of service connection for a bilateral hearing loss disability or for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2017).

If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.  § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary. See 79 Fed. Reg. 57,660  (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400 (o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id.  at 57,686.

Under the former regulations, any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. §  3.155 (a) (2014). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The Veteran contends that he is entitled to an effective date prior to May 25, 2010, for his award of service connection for a bilateral hearing loss disability and for tinnitus.  In particular, he asserts he had filed service-connection claims for hearing loss claims in the 1960s and 1970s and that the effective date assigned should be a date closer to service.  

A review of the record demonstrates that the Veteran was discharged from service in March 1966.  There is no indication in the record that the Veteran filed a service connection claim for any disability within his first year following discharge.

The Veteran filed an application for compensation and pension in July 1977, but did not identify the benefit sought.  The RO informed the Veteran in an August 1977 letter that he needed to advise VA of the type of claim he was filing (whether for pension or compensation) and identify the disabilities for which he is claiming a benefit.  The Veteran did not respond.  In an October 1977 decision, the RO disallowed the claim based on failure to furnish requested evidence.  Accordingly, the Veteran's July 1977 claim cannot be construed as a service-connection claim for hearing loss or tinnitus, as it did not identify any benefit sought.

The Veteran subsequently filed a service-connection claim for left ear hearing loss only in February 1978.  The RO denied this claim in a February 1978 rating decision.  The Veteran did not disagree, nor did he submit new and material evidence within the one-year appeal period.  The Veteran testified as much at the January 2018 hearing.  Accordingly, the February 1978 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The record contains no correspondence sent from the Veteran to VA that can be construed as a claim for benefits between the date of his notification of the February 1978 rating decision, and the date he filed his service-connection claim for a bilateral hearing loss disability and for tinnitus.  As noted above, the RO received this claim on May 25, 2010.  There are also no records of medical treatment dated during this time period.

After reviewing the totality of the evidence, the Board finds that the RO did not receive a petition to reopen a claim for service connection for left ear hearing loss,  or a claim for bilateral hearing loss or tinnitus at any time after the February 1978 rating decision and prior to the receipt of the May 2010 claim.  Although the Veteran at times during the appeal period has suggested he filed a claim specific to hearing loss prior to February 1978 or at times since, such is not shown by the record until May 2010.

The Board recognizes that the Veteran's assertions that he has suffered from hearing loss and tinnitus since he left service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999). 

In the instant case, based on the controlling law and regulations, the effective date for the award of service connection for a bilateral hearing loss disability and for tinnitus has been appropriately assigned as the date VA received the Veteran's May 25, 2010 claim for benefits.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to May 25, 2010 for either disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to the assignment of an effective date earlier than May 25, 2010 for the award of service connection for a bilateral hearing loss disability and tinnitus, is denied. 



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


